No. 95-20713
                                 - 1 -

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 95-20713
                           Summary Calendar



WILLIAM MIXON,

                                            Plaintiff-Appellant,


versus

ROY H. HENDERSON,

                                            Defendant-Appellee.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-CA-90-3696
                       - - - - - - - - - -
                             May 1, 1996

Before HIGGINBOTHAM, DUHE', and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     William Mixon appeals the district court’s grant of summary

judgment regarding his claim that Assistant Warden Roy H.

Henderson violated his constitutional right to access to the

courts when he terminated a legal visit between Mixon and his

attorneys’ representative and denied the representative further

legal visits.    Mixon cannot demonstrate that he was prejudiced by

the terminated visit as his attorney was informed that he could

conduct legal visits with Mixon or find another legal

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 95-20713
                                 - 2 -

representative for such visits.    See Henthorn v. Swinson, 955
F.2d 351, 354 (5th Cir.), cert. denied, 504 U.S. 988 (1992).

Henderson’s refusal to allow further legal visits with the

attorney’s representative in question was properly grounded in

security concerns considering the representative’s lying to

officials regarding the nature of her relationship with Mixon.

See Cruz v. Beto, 603 F.2d 1178, 1185 (5th Cir. 1979).

     This court warns Mixon that the filing of frivolous appeals

could result in sanctions.    E.g., Smith v. McCleod, 946 F.2d 417,

418 (5th Cir. 1991); Jackson v. Carpenter, 921 F.2d 68, 69 (5th

Cir. 1991).   Mixon should review any other appeals pending in

this court at this time and move to withdraw any appeal that is

frivolous.

     AFFIRMED. SANCTIONS WARNING ISSUED.